Plaintiff has appealed from a judgment rendered in favor of the defendants in the trial court, and on April 10, 1943, filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendants have filed no brief and have offered no excuse for such failure. Under such circumstances, as stated in Gooldy v. Hines, 186 Okla. 583,99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded with directions.
The cause is, therefore, reversed and remanded, with directions to vacate the judgment for the defendants and to grant a new trial.
CORN, C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur. GIBSON, V.C.J., absent.